Citation Nr: 1222159	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic right ear hearing loss disability for Department of Veterans Affairs (VA) purposes.  

3.  Entitlement to service connection for a chronic gastrointestinal disorder to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Kristina Morgan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to August 1970.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for coronary artery disease (CAD) with congestive heart failure, frequent urination, peripheral neuropathy of the upper extremities, tinnitus, right ear hearing loss disability, and GERD.  In March 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2011, the RO granted service connection for CAD; assigned a 30 percent evaluation for that disability; and effectuated the award as of August 17, 2005.  In February 2012, the RO granted service connection for a neurogenic bladder; assigned a 60 percent evaluation for that disability; granted service connection for both right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy; assigned a 30 percent and a 10 percent evaluation for those disabilities, respectively; and effectuated the awards as of December 20, 2004.  

The Board has reframed the issues of service connection for right ear hearing loss disability and GERD as entitlement to service connection for chronic right ear hearing loss disability for VA purposes and a chronic gastrointestinal disorder to include GERD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of service connection for a chronic gastrointestinal disorder to include GERD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Chronic tinnitus was initially manifested during active service.  

2.  Chronic right ear hearing loss disability for VA purposes was not objectively manifested during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  

2.  Chronic right ear hearing loss disability for VA purposes was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  In the decision below, the Board grants service connection for chronic tinnitus.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to that issue.  

In turning to the issue of service connection for chronic right ear hearing loss disability for VA purposes, the Board finds that VA has satisfied its duty to notify under the VCAA.  A January 2006 VCAA notice was provided to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The January 2006 VCAA notice was issued to the Veteran prior to the April 2006 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the October 2007 statement of the case (SOC) and the October 2008 and December 2012 supplemental statement of the cases (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA examinations, which address the nature and severity of his claimed right ear hearing loss disability.  The examination reports are of record and are adequate as the opinions provided reflect consideration of the Veteran's reported medical history and the objective findings.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript is of record.  

The Board has remanded the Veteran's appeal to the RO for additional action.  Additional clinical documentation was subsequently incorporated into the record.  The Board finds that VA has fully satisfied the duty to assist.  

In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claim for service connection for chronic right ear hearing loss disability for VA purposes.  

II.  Service Connection

A.  Chronic Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to chronic tinnitus or ringing of the ears.  The Veteran's service personnel records do reflect that he served with the Marines in the Republic of Vietnam and was awarded the Combat Action Ribbon.  Service connection for chronic left ear hearing loss disability has been established "as directly related to military service."  

In his December 2004 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that his bilateral tinnitus began in March 1970 during active service.  

At a December 2005 VA audiological examination for compensation purposes, the Veteran complained of chronic tinnitus.  He presented a history of combat-related noise exposure and the onset of tinnitus "about 15 to 20 years ago."  The Veteran denied any significant post-service noise exposure.  The Veteran was diagnosed with chronic bilateral tinnitus.  The VA audiologist commented that "tinnitus is not likely due to military service as it began long after leaving the service."  

At a January 2008 VA audiological examination for compensation purposes, the Veteran clarified that he experienced "a gradual onset [of tinnitus] while in [the] USMC."  The Veteran was again diagnosed with tinnitus.  

At the March 2009 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had been exposed to significant combat and combat-related noise while in the Republic of Vietnam.  He stated that he first experienced ringing of the ears while still in Vietnam.  

The Veteran asserts that he experienced chronic tinnitus while in the Republic of Vietnam and which has persisted to the present time.  The Board notes that the Veteran participated in combat in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  While the report of the December 2005 VA examination for compensation purposes states that the Veteran reported the onset of tinnitus 15 to 20 years prior to the examination, the Veteran stated in his December 2004 Veteran's Application for Compensation or Pension (VA Form 21-526) and at both the January 2008 VA examination for compensation purposes and the hearing on appeal that his tinnitus had become manifest during active service.  The Board has no basis to question the Veteran's credibility.  The Veteran's ringing of the ears has been diagnosed as tinnitus by competent audiological professionals.  The Veteran has reported that he experienced ringing in his ears in service which continued thereafter.  His statements are found to be competent, credible and probative.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic tinnitus is etiologically related to active service.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic tinnitus.  

B.  Chronic Right Ear Hearing Loss Disability

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served continuously for ninety days or more during a period of war and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

The Veteran's service treatment records make no reference to chronic right ear hearing loss disability for VA purposes.  At his August 1970 physical examination for service separation, the Veteran exhibited bilateral auditory acuity of 15/15 and normal ears and eardrums.  The Court has directed that auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992)  

A November 2003 audiological evaluation from N. Barr, M.D., conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

At the December 2005 VA audiological examination for compensation purposes, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The Veteran was found to have normal right ear hearing to 4000 HZ.  The examiner commented that, "for adjudication purposes, the right ear thresholds do not meet the criteria for disability under VA regulations."  

At the January 2008 VA audiological examination for compensation purposes, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The Veteran was found to have "clinically normal" right ear hearing.  
At the March 2009 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he experienced chronic hearing loss disability associated with his combat-related noise exposure.  

The Board has reviewed the evidence of record including the Veteran's testimony and written statements on appeal.  The Board finds that the Veteran's statements as to experiencing diminished right ear hearing acuity to be both competent and credible.  However, chronic right ear hearing loss disability for VA purposes has not objectively manifested on audiometric testing conducted during and following active service.  The Veteran, as a lay person, is not competent to diagnose a hearing loss disability pursuant to 38 C.F.R. § 3.385.  While the Veteran currently exhibits a degree of right ear hearing loss, the Board observes that such impairment has not been objectively shown on military, VA, and private audiological evaluations to encompass either thresholds of 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; thresholds for at least three of these frequencies of at least 26 decibels; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  In the absence of such objective findings, service connection for hearing loss disability may not be established.  38 C.F.R. § 3.385 (2011).  Therefore, the Board concludes that service connection for chronic right ear hearing loss disability for VA purposes is not presently warranted.  


ORDER

Service connection for chronic tinnitus is granted.  

Service connection for chronic right ear hearing loss disability for VA purposes is denied.  

REMAND

The Veteran's service treatment records state that he complained of diarrhea in February 1969 and diarrhea and stomach cramps in September 1969.  Contemporaneous stool studies revealed that the Veteran was infected with the intestinal parasite, Giardia lamblia.  He was treated with a 10 day course of Flagyl.  In response to the Board's May 2010 Remand instructions, a December 2010 VA gastrointestinal evaluation was requested.  The examining VA physician's assistant opined that:

It is the opinion of this examiner that Patient's stomach condition is not related to symptoms and conditions treated on Sept[ember] 14th, 1969 with antibiotics in the military.  Since the condition treated that day, was a gastroenteritis (based on Patient's symptoms) which is an acute condition entirely unrelated to GERD and not a precursor to GERD.   

The physician's assistant made no findings as to the relationship, if any, between the Veteran's chronic gastrointestinal disorder and his inservice Giardia lamblia parasitic infection.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA gastrointestinal evaluation, conducted by a physician would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after December 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic gastrointestinal disorder after December 2011 including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Obtain any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after December 2011.  

3.  Then schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of his chronic gastrointestinal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If possible, the examination should be conducted by a physician.  


The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified chronic gastrointestinal disorder had its onset during active service; is related to the Veteran's inservice Giardia lamblia parasitic infection, service in the Republic of Vietnam, and/or his combat experiences; or otherwise originated during active service.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


